On behalf of the
delegation of the Kingdom of Cambodia, I am
particularly pleased to extend, through you, Mr. Acting
President, my warmest congratulations on the occasion
of the election of Mr. Harri Holkeri as President of the
fifty-fifth session of the General Assembly of the
United Nations. May I also convey my congratulations
to Mr. Theo-Ben Gurirab, President of the fifty-fourth
session, for his eminent leadership and successful
steering of the work of that session. Equal
congratulations go to Secretary-General Kofi Annan
for his admirable and untiring efforts made on behalf of
peace and development in the world. I would also like
to take this opportunity to welcome Tuvalu into the
Organization and to convey the sincere congratulations
of the Cambodian delegation. Tuvalu's presence among
us will add a new credit to our Organization.
The political platform for economic development,
launched by the Royal Government of Cambodia since
its formation in 1998, after many decades of civil war
and tragedy, and in spite of enormous difficulties and
obstacles, has scored good results with regular growth,
thus paving the way for a solid foundation for long-
term economic growth and sustainable development in
Cambodia.
The achievements of 1999, and of the first six
months of this year, are encouraging for the future of
Cambodia. The Kingdom of Cambodia, with its
profound belief that the value of democracy and human
rights should be in harmony with cultural peculiarities,
traditions, and level of development, considers human
rights to be one of the foundations of the system of
government. The Royal Government of Cambodia, at
present, is making great efforts towards the
reinforcement of democratic pluralism and the rule of
law.
The recently held Millennium Summit on the role
of the United Nations in the twenty-first century has,
through its Millennium Declaration, defined great
guidelines on this universal institution's policies and
reforms, designed to overcome problems facing our
planet in the third millennium. The shared reflection of
our leaders is testimony to the aspirations of all peoples
throughout the world for a more equitable international
environment in the face of rapid globalization and its
effects on the economic, social and cultural
development of all nations.
On the question of the Security Council, the
Royal Government of Cambodia believes, as do many
Member States, that it is very important for the
Security Council to reflect the reality of today's world.
This can be achieved by expanding the permanent and
non-permanent membership of the Council to the
developing countries and to those countries that have
concretely contributed to sharing the burden of United
Nations operations. Only through overall reform and
enlargement will the Security Council be able to
maintain its effectiveness and legitimacy in this new
millennium. In this regard, Cambodia strongly supports
Japan's and India's permanent membership in this core
body of the United Nations.
The Kingdom of Cambodia observes with great
interest the situation in the Middle East. We urge both
sides to make greater efforts in order to achieve lasting
peace in this suffering region. The Kingdom of
Cambodia reaffirms its total support for a fair,
equitable, durable, and global settlement based on the
relevant resolutions of the United Nations and on the
application of the agreed-upon peace accords, so that
the inalienable rights of the Palestinian people will be
recognized by all.
In spite of the consequences of the financial crisis
in 1997 and 1998, Asia is on the road to recovery and
Asia's economic growth has ever since been recorded.
The thirty-third Association of Southeast Asian
Nations (ASEAN) Ministerial Meeting held this past
July in Bangkok bears witness once more to the
exemplary solidarity between member States to
integrate their economies and to further advance their
multiform cooperation.
The Kingdom of Cambodia is very pleased with
the inter-Korean summit meeting in Pyongyang last
June, which we consider as an important landmark in
the relationship between the two brotherly nations, and
which has enormously contributed to the maintenance
of peace and stability in its region as well as in the
whole world and to the peaceful reunification of Korea.
(spoke in French)
25

We are witnessing, today, the growing
phenomenon of globalization. There are no States that
can avoid its immense impact on our daily life.
However, the process of globalization is not a
sufficient answer to the quest of the developing
countries to reach progress and development for better
living conditions of their people. It is clear that the
impact of globalization benefits, primarily, States
having strong economies and advanced technology,
while leaving the least developed countries with little,
if any, means to cope with such reality.
The developing countries, especially the least
developed countries, that cannot catch up with
globalization's speed will be left behind. The rich
countries will get richer and more developed, and the
poor countries will get poorer and poorer.
Therefore, the Royal Government of Cambodia
calls all Member States of the United Nations to unite
their efforts and resources to make sure that the
benefits of globalization are expanded more equally
among the international community and to maximize
the positive impact of this phenomenon in order to
enable the least developed countries to follow the trend
of globalization.
Another aspect of finance for development is the
crushing burden of debt that weighs on the developing
countries. Debt places a heavy burden on the
development process of many developing countries.
Unfortunately, the debt strategies that have been
implemented so far have not proved capable of solving
this problem.
The Royal Government of Cambodia appreciates
the initiative taken by some nations in agreeing to
solve the intolerable debt burden of the least developed
countries. However, the results are currently far from
being sufficient. That is why we appeal for these
initiatives to be adopted by some other members of the
international community, enabling more poor countries
to benefit from these human and just actions.
Cambodia sincerely hopes that the Millennium
Summit, which has just successfully concluded, will
bring about the imperative reform of the United
Nations. The reform of this important world body will
positively respond to the reality of the world today, and
would be able, I hope, to establish a new mechanism to
save the developing countries from becoming victims
of globalization, even as other countries derive greater
and greater benefit.
In this context, as the United Nations has been
called upon by the Millennium Summit to play a more
decisive role in ensuring that the development of
nations is more equitable, it is necessary that this world
institution possess the means to support its actions.
Also, it is an imperative requirement to establish a new
mechanism of relations between the United Nations
and the international financial institution.
 Moreover, it is necessary to have a new order of
international relations in view of the rapid phenomenon
of globalization, so as to reduce the ever-increasing
unjust gap between the rich and poor countries. I am
convinced that this is not a matter of generosity, but a
matter of human security, as well as the security of the
entire international community.





